The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 06/16/2022 amendment(s) /response(s) in the Application 16/909,402 by Khaled et al. for “ADAPTIVE POLLING BASED ON LINK QUALITY”, filed on 06/23/2020. The amendment/response to the claims has been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Amendment
Per the 06/16/2022 Amendment:  
Claims 1,5-7, 9, 12, 16-18 and 20 are amended. 
Claims 3 and 14 are cancelled.
Claims 1-2, 4-13 and 15-21 are pending.

In view of the 06/16/2022 claim amendments, i.e., “and based at least in part on unsuccessfully communicating the information message to the second node not preceded by sending the corresponding polling message to the second node, resending the information message to the second node[[,]] preceded by sending the corresponding polling message to the second node.” (as recited in claim 1 and similarly recited in claim 12); “and based at least in part on unsuccessfully receiving the second information message that is not preceded by a corresponding polling message, re-receiving, from the second node, the second information message that is preceded by the corresponding polling message.” (Claim 10), in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-13 and 15-21 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 06/16/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “and based at least in part on unsuccessfully communicating the information message to the second node not preceded by sending the corresponding polling message to the second node, resending the information message to the second node[[,]] preceded by sending the corresponding polling message to the second node.” (as recited in claim 1 and similarly recited in claim 12); “and based at least in part on unsuccessfully receiving the second information message that is not preceded by a corresponding polling message, re-receiving, from the second node, the second information message that is preceded by the corresponding polling message.” (Claim 10) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect to claims 1 and 12, Nguyen et al. (US20190007186A1) teaches A method of operating a first node in a network, and node for operation in a network comprising: (NGUYEN, Fig. 2, teach a network communication device 200 comprising processors 210 and memory 212. Furthermore, Fig. 3, paragraphs 48-49, teach a method of operating a network communication device (e.g. Fig. 2, device 200).) 
determining, based at least in part on link quality metric data associated with communication over a link between the first node and a second node, to send an information message to the second node preceded by sending a corresponding polling message to the second node or to send the information message to the second node not preceded by sending the corresponding polling message to the second node; (NGUYEN, Fig. 3, step 312, paragraph 58, teach causing a transmission to be sent or received (i.e. information message to a second node) based on communication metric data (steps 306, 308) (i.e. based at least in part on quality metric data associated with communication over a link between the first node and a second node). Furthermore, Fig. 3, steps 306, 308, paragraphs 52-53, teach updating the communication metric data based on successful/unsuccessful probe transmissions (i.e. preceded by sending a corresponding polling message to the second node or to send the information message to the second node not preceded by sending the corresponding polling message to the second node).) 
based at least in part on the determining, sending the information message to the second node preceded by sending the corresponding polling message to the second node or sending the information message to the second node not preceded by sending the corresponding polling message to the second node; (NGUYEN, Fig. 3, step 312, paragraph 58, teach causing the transmission to be sent, based at least in part on, successful/unsuccessful probe transmissions via step 308.) 

With respect to claim 10, Nguyen et al. (US20190007186A1) teaches A method of operating a first node in a network, comprising: (NGUYEN, Fig. 3, paragraphs 48-49, teach a method of operating a network communication device (e.g. Fig. 2, device 200).)
receiving, from a second node over a link between the first node and the second node, a polling message; (NGUYEN, Fig. 3, step 302, paragraphs 48-49, teach receiving a probe transmission (i.e. polling message) from a second node over a link.)
sending, to the second node over the link, an acknowledgement message corresponding to the polling message; (NGUYEN, Fig. 3, paragraph 49, teach sending an acknowledgment corresponding to the probe transmission.)
receiving, from the second node over the link, a first information message corresponding to the polling message; (NGUYEN, Fig. 3, step 312, paragraph 58, teach causing a transmission to be sent or received (i.e. information message).)
and while a link quality corresponding to link quality metric data associated with communication over the link is above a polling disable threshold, receiving, from the second node, a second information message that is not preceded by a corresponding polling message; (NGUYEN, Fig. 4, step 404, paragraphs 61-62, teach determining a difference is greater than a predetermined value (i.e. link quality above a polling disable threshold), updating a number of transmission attempts (i.e. second information message that is not preceded by a corresponding polling message).)

Furthermore, BERGQUIST et al. (US20150319635A1) is directed to dynamically and individually adapting a polling frequency to the current situation of traffic load and/or radio conditions which may influence the resulting feedback time in the radio communication, to achieve efficient communication of data and good throughput (Abstract). More particularly, Fig. 3, steps 3:1, 3:2, 3:7, and 3:8, paragraphs 40-41, 45, teach sending an information message (i.e. data) with a poll message (i.e. data + poll) and based on feedback (i.e. channel quality metric), transmitting another data/information message with a poll message. However, the data message is not preceded by sending the poll frame- instead it is transmitted with the poll frame.  
Turtinen (US20200275481A1), Fig. 10, paragraphs 101-102, teach that based at least in part on receiving a negative acknowledgment or an expiring timer (i.e. unsuccessful communication of an information message), reinstating a retransmission timer (steps 1012/1022), and resending a packet preceded by sending a corresponding poll message.

Additionally, Kim (US20040156351A1), Figs. 10-11, paragraphs 51-53, teach determining to transmit, based in part on QoS, a data frame (Fig. 10, step 106) (i.e. information message) preceded by the transmission of a poll frame or not preceded by transmission of a poll frame (Fig. 10, step 105).

Moreover, Jafarian et al. (US20140112226A1), Figs. 16A-B, paragraph 159, teach transmitting a deactivation page not preceded by sending a corresponding polling message.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “and based at least in part on unsuccessfully communicating the information message to the second node not preceded by sending the corresponding polling message to the second node, resending the information message to the second node[[,]] preceded by sending the corresponding polling message to the second node.” (as recited in claim 1 and similarly recited in claim 12); “and based at least in part on unsuccessfully receiving the second information message that is not preceded by a corresponding polling message, re-receiving, from the second node, the second information message that is preceded by the corresponding polling message.” (Claim 10).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412